          Case 3:18-cv-00389-MMD-WGC Document 72 Filed 10/29/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3                                                       Case No.: 3:18-cv-00389-MMD-WGC
     ARTHUR LEE GARRISON,
 4                                                                        Order
            Plaintiff
 5                                                                   Re: ECF No. 71
     v.
 6
   NEVADA DEPARTMENT OF
 7 CORRECTIONS,

 8          Defendants

 9

10          Before the court is Plaintiff's motion for leave to amend and proposed first amended

11 complaint. (ECF Nos. 71, 71-1.) If Defendants fail to timely file a response to the motion, the

12 motion for leave to amend may be granted under Local Rule 7-2, which states that the failure of

13 an opposing party to file an opposition to a motion constitutes consent to granting the motion.

14 Moreover, if Defendants fail to timely respond to the motion for leave to amend, the court will

15 not look favorably on a future motion to dismiss the amended pleading. In other words, if

16 Defendants wish to argue that Plaintiff's proposed amendment is deficient in some manner,

17 including that amendment would be futile because he fails to state a claim upon which relief may

18 be granted, those arguments should be asserted in response to the motion for leave to amend.

19 IT IS SO ORDERED.

20 Dated: October 29, 2020

21                                                          _________________________________
                                                            William G. Cobb
22                                                          United States Magistrate Judge

23
